


EXHIBIT 10.34

 

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

THOMAS E. PETERSON

 

This Agreement is made effective as of November 18, 2013 between Digital
River, Inc., a Delaware corporation (the “Company”), with its principal
administrative office at 10380 Bren Road West, Minnetonka, MN 55343, and Thomas
E. Peterson, a Minnesota resident (the “Executive”).

 

WHEREAS, the Company wishes to assure that the Company will have the continued
dedication and objectivity of the Executive, notwithstanding the possibility or
occurrence of a change of control of the Company and to motivate the Executive
to maximize the value of the Company upon a change of control for the benefit of
its stockholders;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereby agree as follows:

 

1.                             PAYMENTS TO EXECUTIVE UPON AN EVENT OF
TERMINATION.

 

The provisions of this Section shall in all respects be subject to the terms and
conditions stated in Sections 4 and 11, and subject to the execution by
Executive of a general release of all claims against the Company in a form
reasonably acceptable to the Company.

 

(a)                       Upon the occurrence of an Event of Termination (as
herein defined) during the Executive’s employment by the Company, the provisions
of this Section 1 shall apply.  As used in this Agreement, an “Event of
Termination” shall mean and include any one or more of the following:  (i) the
termination by the Company of Executive’s full-time employment by the Company
for any reason, other than a termination following a Change in Control (as
defined in Section 2(a) hereof), upon Retirement (as defined in Section 3
hereof), upon death or Disability (as defined in Section 3 hereof), or for Cause
(as defined in Section 4 hereof); and (ii) Executive’s resignation from the
Company’s employ, upon (A) any material change in Executive’s function, duties,
or responsibilities, which change would cause Executive’s position to become one
of lesser responsibility, importance, or scope, unless consented to by the
Executive, (B) a relocation of Executive’s principal place of employment by more
than 30 miles from its location at the effective date of this Agreement, or a
material reduction in the benefits and perquisites to the Executive from those
being provided as of the effective date of this Agreement, in each case, unless
consented to by the Executive, or (C) material breach of this Agreement by the
Company.  Upon the occurrence of any event described in clauses (ii)(A), (B) or
(C) above (a “resignation for Good Reason”), Executive shall have the right to
elect to terminate his employment with the Company by resignation for Good
Reason upon not less than thirty (30) days prior written notice given within a
reasonable period of time not to exceed, except in case of a continuing breach,
three (3) calendar months after the event giving rise to such right to elect.
Notwithstanding any other provision of this Section 4(a) to the contrary, no
Event of Termination shall be deemed to have occurred unless the Executive also
has Separated from Service with the Company, as defined in Exhibit A, in
accordance with Internal Revenue Code Section 409A and the regulations
promulgated thereunder (“Section 409A”).

 

1

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

(b)                       Subject to Section 7 hereof, upon the occurrence of an
Event of Termination, the Company shall be obligated to pay Executive, as
severance pay or liquidated damages, or both, an amount equal to (i) twelve (12)
months of the Executive’s base salary in effect at the time of the occurrence of
the Event of Termination and (ii) a pro-rata portion of Executive’s target bonus
for such year.  Such payment shall be made in one lump sum on the date that is
six (6) months after the date of Executive’s Separation from Service; provided,
however, that in the event that, at the time of such Separation from Service,
Executive is not a “specified employee” of the Company within the meaning of
Section 409A(a)(2)(B)(i) or the Company does not have a class of stock that is
publicly traded on an established securities market or otherwise, and a
six-month delay in payment of benefits is not otherwise required by
Section 409A, then such payment shall be made in twelve (12) equal monthly
installments during the twelve (12) months following such Separation from
Service.

 

(c)                        Upon the occurrence of an Event of Termination, the
Company will cause to be continued life, medical, dental and disability coverage
(to the extent available and effected in compliance with Section 409A)
substantially identical to the coverage maintained by the Company for Executive
prior to his termination for twelve (12) months.

 

(d)                       Upon the occurrence of an Event of Termination, the
Executive will be entitled to receive vested benefits due him under or
contributed by the Company on his behalf pursuant to any retirement, incentive,
profit sharing, bonus, performance, disability (if coverage is available under
the Company’s current policy) or other employee benefit plans maintained by the
Company on the Executive’s behalf to the extent provided for by the terms and
conditions of the applicable plan documents and to the extent that such benefits
are not otherwise paid to Executive under a separate provision of this
Agreement.

 

2.                             CHANGE IN CONTROL.

 

(a)                       No benefit shall be payable under this Section 2
unless there shall have been a Change in Control of the Company as set forth
below and unless the Executive executed a general release of all claims against
the Company in a form reasonably acceptable to the Company.  For purposes of
this Agreement, a “Change in Control” of the Company shall mean any of the
following, but only to the extent that such change of control transaction is a
change in the ownership or effective control of Company or a change in the
ownership of a substantial portion of the assets of the Company as defined under
Section 409A:  (A) individuals who constitute the Board of Directors of the
Company on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least a majority of the directors comprising the Incumbent Board (or
directors elected by the process set forth in this clause (A)), shall be, for
purposes of this clause (A), considered as though he were a member of the
Incumbent Board; or (B) a sale of all or substantially all of the assets of the
Company, (C) a plan of reorganization, merger or consolidation or similar
transaction occurs in which the stockholders of the Company prior to such
transaction do not continue to hold, as a result of shares of capital stock of
the Company held by them prior to such transaction, a majority of the voting
power of the capital stock of the surviving corporation or entity; (D) a proxy
statement shall be distributed soliciting proxies from stockholders of the
Company, by someone other than the current management of the Company, seeking
stockholder approval of a

 

2

--------------------------------------------------------------------------------


 

plan of reorganization, merger or consolidation of the Company with one or more
entities as a result of which the outstanding shares of the class of securities
then subject to such a plan or transaction are subsequently exchanged for or
converted into cash or property or securities not issued by the Company shall be
distributed; or (E) a tender offer is completed for 50% or more of the voting
securities of the Company then outstanding.

 

(b)                       If any of the events described in Section 2(a) hereof
constituting a Change in Control have occurred or the Board of Directors has
determined that a Change in Control has occurred, Executive shall be entitled to
the benefits provided in paragraphs (c) and (d) of this Section 2 upon his
subsequent involuntary Separation from Service with the Company or the
Executive’s Separation from Service with the Company on account of his
resignation for Good Reason or in the event of Executive’s subsequent death,
unless any such Separation from Service is because of Termination for Cause.

 

(c)                        Upon the occurrence of a Change in Control followed
by the Executive’s Separation from Service with the Company (other than a
Termination for Cause or a resignation without Good Reason), or in the event of
Executive’s subsequent death, the Company shall pay Executive, or in the event
of his subsequent death, his beneficiary or beneficiaries, or his estate, as the
case may be, as severance pay or liquidated damages, or both, an amount equal to
(i) twelve (12) months of the Executive’s base salary in effect at the time of
the occurrence of the Change in Control and (ii) a pro-rated portion of
Executive’s target bonus for the year in which the Change of Control occurs. 
Such payment shall be made (A) immediately upon the Executive’s death or (B) in
one lump sum on the date that is six (6) months after the date of Executive’s
Separation from Service; provided, however, that in the event that, at the time
of such Separation from Service, Executive is not a “specified employee” of the
Company within the meaning of Section 409A(a)(2)(B)(i) or the Company does not
have a class of stock that is publicly traded on an established securities
market or otherwise, and a six-month delay in payment of benefits is not
otherwise required by Section 409A, then such payment shall be made in twelve
(12) equal monthly installments during the twelve (12) months following such
Separation from Service.

 

(d)                       Upon the occurrence of a Change in Control followed by
the Executive’s Separation from Service with the Company (other than a
Termination for Cause or a resignation without Good Reason), the Company will
cause to be continued life, medical, dental and disability coverage (if coverage
is available under the Company’s current policy and subject to compliance with
Section 409A) substantially identical to the coverage maintained by the Company
for Executive prior to his termination for twelve (12) months following
termination.

 

(e)                        Upon the occurrence of a Change in Control, any
unvested stock options, restricted stock, stock appreciation rights or other
equity incentive awards granted to the Executive shall immediately vest and be
immediately exercisable and free from any rights of repurchase, subject to the
provisions of Section 2(f) hereof.

 

(f)                         If any payment or benefit Executive would receive
pursuant to this Section 2 (“Payment”) would constitute a “parachute payment”
within the meaning of Section 280G of the Internal Revenue Code (the “Code”),
and, but for this paragraph (f), be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal to

 

3

--------------------------------------------------------------------------------


 

the Reduced Amount.  The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order unless Executive elects in writing a
different order (provided, however, that such election shall be subject to
Company approval if made on or after the effective date of the event that
triggers the Payment):  reduction of cash payments; cancellation of accelerated
vesting of Incentive Equity; reduction of employee benefits.  In the event that
acceleration of vesting of Incentive Equity compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Executive’s Incentive Equity unless Executive elects in writing a
different order for cancellation.  The Company shall appoint a nationally
recognized accounting firm to make the determinations required hereunder, and
shall bear the expenses thereof.  Such accounting firm shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within thirty (30) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive).  If the accounting firm determines that no Excise Tax is
payable with respect to a Payment, either before or after the application of the
Reduced Amount, it shall furnish the Company and Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to such Payment.  Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and
Executive.

 

3.                             TERMINATION UPON RETIREMENT, DEATH, AND
DISABILITY.

 

(a)                       For purposes of this Agreement, termination based on
“Retirement” shall mean termination in accordance with the Company’s retirement
policy or in accordance with any retirement arrangement established with
Executive’s consent with respect to him.  Upon termination of Executive upon
Retirement, Executive shall be entitled to all benefits under any retirement
plan of the Company and other plans to which Executive is a party to the extent
provided for by the terms and conditions of the applicable retirement or other
plan documents.

 

(b)                       Upon the Executive’s death, Executive’s beneficiaries
shall be awarded a pro-rated bonus, in an amount equal to the Board of
Directors’ good faith estimate of the bonus Executive would have been awarded
for the current year, if any, pro-rated by the number of completed calendar
months of such year (such that, for example, if the Executive’s death occurred
on October 5 in a calendar year, his bonus would be pro-rated by 9/12ths);
provided that in no event will such bonus amount be less than such pro-rated
portion of the average of Executive’s bonuses for the three most recent years.

 

(c)                        If the Executive is Disabled (as defined below) for a
continuous period of six (6) months, the Company may terminate Executive’s
employment and this Agreement upon written notice to the Executive.  If the
Company terminates the Executive due to the Disability of the Executive, the
Company shall, for a period of one (1) year from the date of termination,

 

4

--------------------------------------------------------------------------------


 

provide the Executive with the term life insurance and medical insurance and, to
the extent permitted by law and the terms and conditions of the Company’s
benefit plans, other employee benefits generally available to the Company’s
employees, that are in effect at the time of termination.  The Executive, for
purposes of this Agreement, shall be deemed to be “Disabled” if he (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last of a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
any accident and health plan covering employees of the Company.  In addition,
Executive shall be awarded (i) a cash amount equal to twelve (12) months of the
Executive’s base salary in effect at the time of termination due to Disability,
and (ii) a pro-rated bonus, in an amount equal to the Board of Directors’ good
faith estimate of the bonus Executive would have been awarded following the end
of the current year, if any, pro-rated by the number of completed calendar
months of such year (such that, for example, a termination on October 5 in a
calendar year would result in payment of the 9/12 of Executive’s bonus);
provided that in no event will such bonus amount be less than such pro-rated
portion of the average of Executive’s bonuses for the three most recent years.

 

4.                             TERMINATION FOR CAUSE.

 

The term “Termination for Cause” shall mean termination because of (i) any
knowing act, or knowing failure to act, by the Executive involving fraud or
willful malfeasance in the performance of his duties for the Company, including,
but not limited to, Executive’s willful failure to serve as a full time employee
of the Company, (ii) the Executive’s unlawful appropriation of a corporate
opportunity or other breach of fiduciary duty or other material obligation to
the Company, or (iii) the conviction of the Executive of a felony under federal
or state law.  For purposes of this Section, no act, or the failure to act, on
Executive’s part shall be “willful” unless done, or omitted to be done, not in
good faith and without reasonable belief that the action or omission was in the
best interest of the Company or its affiliates.  Notwithstanding the foregoing,
Executive shall not be deemed to have been Terminated for Cause unless and until
there shall have been delivered to him a Notice of Termination (after 30 days’
notice to Executive and an opportunity for him, together with counsel, to be
heard before the Board of Directors), stating that Executive was guilty of
conduct justifying Termination for Cause and specifying the particulars thereof
in detail.  The Executive shall not have the right to receive compensation or
other benefits for any period after Termination for Cause.

 

5.                             NOTICE

 

(a)                       Any purported termination by the Company or by the
Executive shall be communicated by Notice of Termination to the other party
hereto.  For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.

 

5

--------------------------------------------------------------------------------


 

(b)                       “Date of Separation from Service” shall mean, subject
to compliance with Section 409A: (A) if Executive’s employment is terminated for
Disability, thirty (30) days after a Notice of Termination is given (provided
that he shall not have returned to the performance of his duties on a full-time
basis during such thirty (30) day period), and (B) if his employment is
terminated for any other reason, the date specified in the Notice of
Termination.

 

6.                             CONFIDENTIALITY

 

Executive will not, during or after the term of his employment, disclose any
knowledge of the past, present, planned or considered business activities of the
Company to any person, firm, corporation, or other entity for any reason or
purpose whatsoever which is not otherwise publicly available.  In the event of a
breach or threatened breach by the Executive of the provisions of this
Section 6, the Company will be entitled to an injunction restraining Executive
from disclosing, in whole or in part, the knowledge of the past, present,
planned or considered business activities of the Company, or from rendering any
services to any person, firm corporation or other entity to whom such knowledge,
in whole or in part, has been disclosed or is threatened to be disclosed. 
Nothing herein will be construed as prohibiting the Company from pursuing any
other remedies available to the Company for such breach or threatened breach,
including the recovery of damages from Executive.

 

7.                             NON-COMPETITION.

 

Upon any termination of Executive’s employment hereunder, Executive agrees not
to compete with the Company for a period of twelve (12) months following such
termination in those states within the United States and those countries outside
the United States in which the Company conducts business (the “Restricted
Area”); provided that the ownership by the Executive of less than five percent
(5%) of a publicly-traded class of securities shall not be deemed a violation of
this Section 7.  Executive agrees that during such period and within the
Restricted Area, Executive shall not work for or advise, consult or otherwise
serve with, directly or indirectly, any entity whose business materially
competes with the Company.  The parties hereto, recognizing that irreparable
injury will result to the Company, its business and property in the event of
Executive’s breach of this Section 7 agree that in the event of any such breach
by Executive, the Company will be entitled, in addition to any other remedies
and damages available, to an injunction to restrain the violation hereof by
Executive.  Executive represents and admits that in the event of the termination
of his employment, Executive’s experience and capabilities are such that
Executive can obtain employment in a business engaged in other lines and/or of a
different nature than the Company, and that the enforcement of a remedy by way
of injunction will not prevent Executive from earning a livelihood.  Nothing
herein will be construed as prohibiting the Company from pursuing any other
remedies available to the Company for such breach or threatened breach,
including the recovery of damages from Executive.

 

8.                             SOURCE OF PAYMENTS.

 

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Company.  The Company may use insurance proceeds
especially obtained therefor as partial payment in the event of disability.

 

6

--------------------------------------------------------------------------------


 

9.                             EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS
PLANS.

 

This Agreement contains the entire understanding between the parties hereto with
respect to the subject matter hereof.  No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits than
those available to him without reference to this Agreement.

 

10.                      NO ATTACHMENT.

 

(a)                       Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation, or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void, and of no effect.

 

(b)                       This Agreement shall be binding upon, and inure to the
benefit of, Executive and the Company and their respective successors and
assigns.

 

11.                      MODIFICATION AND WAIVER.

 

(a)                       This Agreement may not be modified or amended except
by an instrument in writing signed by the parties hereto.

 

(b)                       No term or condition of this Agreement shall be deemed
to have been waived, nor shall there be any estoppel against the enforcement of
any provision of this Agreement, except by written instrument of the party
charged with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.

 

12.                      ACCELERATION OF PAYMENT PROHIBITED.

 

Notwithstanding any other provision of the Agreement to the contrary, no payment
shall be made under the Agreement that would constitute an impermissible
acceleration of payment as defined in Section 409A(a)(3) of the Code and the
regulations promulgated thereunder.

 

13.                      SEVERABILITY.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

7

--------------------------------------------------------------------------------


 

14.                      HEADINGS FOR REFERENCE ONLY.

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

15.                      GOVERNING LAW

 

This Agreement shall be governed by the laws of the State of Minnesota.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Change of Control and
Severance Agreement to be duly executed and delivered as of the day and year
first above written.

 

EXECUTIVE:

 

COMPANY:

 

 

 

 

 

DIGITAL RIVER, INC.

By:

/s/ Thomas E. Peterson

 

 

 

Thomas E. Peterson

 

 

 

 

 

 

 

By:

/s/ David C. Dobson

 

 

 

David C. Dobson, Chief Executive Officer

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

DEFINITION SEPARATION FROM SERVICE

 

For purposes of this Agreement, “Separation from Service” shall mean termination
of the Executive’s employment as a common-law employee of the Company.  A
Separation from Service will not be deemed to have occurred if the Executive
continues to provide services to the Company in a capacity other than as an
employee and if the Executive is providing services at (A) an annual rate that
is fifty percent (50%) or more of the services rendered, on average, during the
immediately preceding three full calendar years of employment with the Company
(or if employed by the Company less than three years, such lesser period) and
(B) the annual remuneration for such services is fifty percent (50%) or more of
the average annual remuneration earned during the final three full calendar
years of employment (or if less, such lesser period).

 

A Separation from Service will be deemed to have occurred if the Executive’s
service with the Company as an employee is reduced to an annual rate that is
less than twenty percent (20%) of the services rendered, on average, during the
immediately preceding three full calendar years of employment with the Company
(or if employed by the Company less than three years, such lesser period) or the
annual remuneration for such services is less than twenty percent (20%) of the
average annual remuneration earned during the three full calendar years of
employment with the Company (or if less, such lesser period).

 

In addition to the foregoing, a Separation from Service will not be deemed to
have occurred while the Executive is on military leave, sick leave, or other
bona fide leave of absence if the period of such leave does not exceed six
(6) months, or if longer, so long as the Executive’s right to reemployment with
the Company is provided either by statute or contract.  If the period of leave
exceeds six (6) months and the Executive’s right to reemployment is not provided
either by statute or contract, then the Executive is deemed to have Separated
from Service on the first day immediately following such six-month period.

 

1

--------------------------------------------------------------------------------
